Title: To James Madison from George Churchman, 14 January 1809
From: Churchman, George
To: Madison, James


Respected Friend J.M.,
Lisle in Delaware Coty. Pennsyla. 14th. of 1st. mo. 1809

I suppose it will be quite unexpected that a distant stranger should take the liberty to address thee; yet perhaps a man of thy character for Urbanity in the station thou hast been called on to occupy, will not object to the perusal of a few lines from one who has now arrived to the 79th. year of his age, but, who has believed it his place to avoid meddling with political affairs, and the noises that commonly attend changes that are permitted to happen in the state of outward governments.  From the affection I have increasingly perceived to flow towards my fellow citizens of all ranks in my beloved native Country and elsewhere, I have been impressed with sympathy for contending parties, as well as real sorrow when I have perceived and heard of the malevolent conduct, the illnatured speeches and publications, one against another, of my fellow men (who have different views and apprehensions) that have appeared in news-papers and elsewhere, in past years, and which continue to the present time, in a country so highly favoured as ours has been, with civil and religious liberty.
Thus, beholding certain circumstances which yield a gloomy prospect, my mind has been seriously affected, and often solicitous that a right capacity might be granted to me and many of my fellow citizens for humble supplication to the Benevolent Father of mankind, that he might be pleased to awaken his creatures to a sense of the necessity of cultivating peace and harmony: Under a belief in the lenient doctrine of his dear Son; And that in times of Commotion, and the prevalence of a party spirit, He, whose power is over all, might influence and mollify the hearts of those in high trust, to move humbly in his fear, which the great king Solomon held forth, to be, "The beginning of Wisdom"; That especially, Men in every important station might be concerned sincerely to "ask it", from the Great inexhaustible Source; concerning whom it is recorded, that "He giveth wisdom liberally, and upbraideth not."  Thus the Rulers ruling in his fear, who is a gracious healer of breaches, might, by a righteous and laudible example, refraining from luxurious and depraving customs, be instrumental to induce their fellow citizens to believe, that were we to learn righteousness in general, and cease from the contrary, such a Conduct under profession of a belief in the doctrine of a Saviour who was humble, meek and merciful, would contribute to the safety of a great nation, and the happy establishing of Concord and Amity, both among ourselves and with other nations, in a better way than that of seeking to prepare Armies of military force, and ships of War, to oppose, and spill the blood of our fellow men, supposed to be violators of national justice, or those who may be disturbers of internal peace in our country.  The sacred writings testify, "That when a man’s ways, (and consequently, when the ways of the inhabitants of a Country) please the Lord Almighty, he maketh even Enemies to be at peace."
As a man of Peace, not aspiring above a middle rank among my co-temporaries, I have felt myself in some degree stationed as a watchman in the land of my nativity; and sentiments like these have become deeply fixed, believing them agreeable with Eternal Truth; And as my days have been lengthened, I have more and more ardently desired, that pure wisdom, may be sought for in general, that the fruits of Righteousness may gradually arise in our land, and become more largely manifest.  That those of other countries may be thereby excited to observe and follow so shining an example, to the advancement of the mild and happy Religion on its’ antient bottom, as first established by the Saviour of Men.  Thus I have believed the welfare of our favored Land (now involved in difficult circumstances) might be greatly advanced.  It has also been fixed with me as a firm opinion, that in establishing our consequence among the nations, all ranks of Americans, should ever remember the important ancient Maxim, “that it is righteousness which truly exalteth a Nation."  If this be admitted, would not the Principles of justice, equity, and Christian humanity conspire to encourage and lead our Rulers and ourselves to keep steadily in view the suffering cause of the oppressed African race?  And would not the same virtuous impressions urge us to use every righteous measure to improve their condition, as the rational children of one universal Father?  For, can we in serious moments ever entertain a sentiment, that He who is the Source of Justice, Mercy and loving-kindness, has ceased to demand the strict fulfillment of righteousness and Equity, mutually one towards another, of every nation and colour?  And, as his loving-kindness has been largely manifested towards us his American people, May not a just and merciful Conduct, further extended in favour of this long injured people, be likely to a vert some severe chastisement for continued iniquity, if such should remain within our Borders?  For, might not many of us when we look at probable consequences, adopt a language similar to what was penned in years back by a Person of no small knowledge and consequence, and say, "We tremble for our Country, when we consider the Justice of an All seeing omnipotent Judge"?
I have thus endeavored, submissively, to cast into thy view the foregoing Sentiments, hoping they will not meet an unfavorable reception, from one who is a sincere Friend to the peace and prosperity of his Country, and who, with all due deferrence, doth Subscribe himself thy cordial Wellwisher

George Churchmanof Cecil County, Maryland near the brick meeting house


